Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Ackerman on 7/5/2022.
The application has been amended as follows: 
In claims 1, 11, 21-22, replace the words “if” with the word “when” in the same exact location and lines.
Reasons for Allowance
The prior art of record (in particular, US 20090185727 A1-Beckmann et al (Hereinafter referred to as “Beck”), US 20180359483 A1-Chen et al (Hereinafter referred to as “Chen”), in view of US 20170332095 A1-Zou et al (Hereinafter referred to as “Zou”)  does not disclose, with respect to claim 1,  a decoder, the decoder comprising circuitry configured to: receive a bitstream, the bitstream comprising: a sequence parameter set, and a coded picture, the coded picture comprising: a first contiguous region comprising a first plurality of coding blocks; and a second contiguous region comprising a second plurality of coding blocks, the first contiguous region containing global motion, the second contiguous region containing local motion; decode the first contiguous region of the coded picture to reconstruct the global motion, by: for each coding block of the first plurality of coding blocks in the first contiguous region, determine a motion model, the motion model being global to all of the first plurality of coding blocks in the first contiguous region, the global motion model being one of translational motion, 4-parameter affine motion, or 6-parameter affine motion, the sequence parameter set containing information about the global motion model; when the global motion model is translational motion: construct, for each of the first plurality of coding blocks in the first contiguous region, a prediction candidate list including a first candidate, wherein the first candidate is a motion vector of a nearest neighbor block in the coded picture; and decode each of the first plurality of coding blocks in the first contiguous region using the first candidate for translational motion compensation, when the global motion model is 4-parameter affine motion: construct, for each of the first plurality of coding blocks in the first contiguous region, a prediction candidate list including a  candidate comprising two control point motion vectors, wherein each of the two control point motion vectors is a motion vector of a nearest neighbor block in the coded picture, and decode each of the first plurality of coding blocks in the first contiguous region using the second candidate for 4-parameter affine motion compensation; and when the global motion model is 6-parameter affine motion: construct, for each of the first plurality of coding blocks in the first contiguous region, a prediction candidate list including a third candidate comprising three control point motion vectors, wherein each of the three control point motion vectors is a motion vector of a nearest neighbor block in the coded picture; and decode each of the first plurality of coding blocks in the first contiguous region using the third candidate for 6-parameter affine motion compensation; and decode the second contiguous region of the coded picture to reconstruct the local motion by decoding each of the second plurality of coding blocks in the second contiguous region using individual motion information contained in the bitstream for each of the second plurality of coding blocks as claimed.  Rather, Chen discloses a decoder(Fig 1, Fig 25, [0059], [00256]) the decoder comprising circuitry configured to: receive a bitstream ([0089], wherein video decoder 30 in the figures receive a bitstream generated by video encoder 20); construct, for a current block, a motion vector candidate list ([0189], wherein construct a global MV list), wherein constructing the motion vector candidate list further comprises determining, whether 6-parameter affine models may be used ([0117], utilizing affine motion model; [0158], using 6-parameter affine motion model; [0165], wherein an affine flag is signaled to indicate affine mode is used; and adding a single global motion vector candidate to the motion vector candidate list ([0189], wherein all MV were inserted (added) according to an pre-defined- order. I.E, single by single; [0100], discloses wherein decoder may generate the same candidate list; [0130], wherein MV candidates being added to the candidate list, the single global motion vector candidate selected based on a global motion model utilized by the current block ([0189], wherein using global MV candidates; determine the motion vector using a MV candidate in the global motion vector candidate list; [0117], the system utilizes an affine motion model; [0158], affine motion model); wherein the single global motion vector candidate includes an affine motion control point motion vector ([0158], control point motion vector), and the affine motion control point motion vector is selected whether 6-parameter affine models may be used ([0158], wherein 6 parameter affine model is used and therefore, control point motion vector is selected); and reconstruct pixel data of the current block and using the motion vector candidate list ([0179], wherein decoder may reconstruct, based on the predictive block, sample values of the current picture, using the mvp which are a part of the candidate list).. Similarly, Zou discloses determining, as a function of a parameter in a sequence parameter set in the bitstream, whether 6-parameter affine models may be used ([0063], syntax data in the sps; [0079], [0125-127]). The same reasoning applies to claims 11, 21-22 mutatis mutandis.  Accordingly, claims 1-6, 11-16, 21-22 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487